 Case 2:13-cv-05861-JLS-AJW Document 101 Filed 02/05/19 Page 1 of 5 Page ID #:1264




 1   JOSEPH H. HUNT
     Assistant Attorney General, Civil Division
 2   NICOLA T. HANNA
     United States Attorney
 3   DAVID M. HARRIS
     Assistant United States Attorney
 4   Chief, Civil Division
     DAVID K. BARRETT
 5   Assistant United States Attorney
 6   Chief, Civil Fraud Section
     ABRAHAM C. MELTZER
 7   Assistant United States Attorney
     Deputy Chief, Civil Fraud Section
 8   JOHN E. LEE (CBN 128696)
     Assistant United States Attorney
 9         300 N. Los Angeles Street, Room 7516
           Los Angeles, California 90012
10         Tel: (213) 894-3995
           Fax: (213) 894-7819
11         Email: john.lee2@usdoj.gov
     MICHAEL D. GRANSTON
12   PATRICIA L. HANOWER
     DAVID T. COHEN
13   Attorneys, Civil Division
     United States Department of Justice
14         P.O. Box 261
           Ben Franklin Station
15         Washington, D.C. 20044
16         Telephone: (202) 307-0136
           Facsimile: (202) 307-3852
17         E-mail: david.t.cohen@usdoj.gov
     Attorneys for the United States of America
18
                              UNITED STATES DISTRICT COURT
19
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
20
                                   WESTERN DIVISION
21
     UNITED STATES OF AMERICA; the                No. CV 13-5861 JLS (AJWx)
22   STATES of CALIFORNIA, DELAWARE,
     FLORIDA, GEORGIA, HAWAII,                    UNITED STATES OF AMERICA’S
23   ILLINOIS, INDIANA, LOUISIANA,                STATUS REPORT
     MICHIGAN, MINNESOTA, MONTANA,
24   NEVADA, NEW HAMPSHIRE, NEW
     JERSEY, NEW MEXICO, NEW YORK,
25   NORTH CAROLINA, OKLAHOMA,
26   RHODE ISLAND, TENNESSEE, TEXAS,
     and WASHINGTON; COMONWEALTHS
27   of MASSACHUSETTS and VIRGINIA,
     and the DISTRICT OF COLUMBIA ex rel.
28   MARIA GUZMAN,
                Plaintiffs,
 Case 2:13-cv-05861-JLS-AJW Document 101 Filed 02/05/19 Page 2 of 5 Page ID #:1265




 1                    v.
 2   INSYS THERAPEUTICS, INC.;
     MICHAEL BABICH, an individual; ALEC
 3   BURLAKOFF, an individual; and DOES 1
     through 15,
 4
               Defendants.
 5
 6
     UNITED STATES OF AMERICA ex rel.          No. CV 14-3488 JLS (AJWx)
 7   JOHN DOE and ABC, LLC,
 8             Plaintiffs,
 9                    v.
10   INSYS THERAPEUTICS, INC.; ALEC
     BURLAKOFF; and MICHAEL L.
11   BABICH,
12             Defendants.
13
14
     UNITED STATES OF AMERICA ex rel.          No. CV 14-9179 JLS (AJWx)
15   TORGNY ANDERSSON,
16             Plaintiffs,
17                    v.
18   INSYS THERAPEUTICS, INC.,
19             Defendant.
20
21   UNITED STATES OF AMERICA ex rel.          No. CV 16-2956 JLS (AJWx)
     ALLISON ERICKSON and SARA
22   LUEKEN,
23             Plaintiffs,
24                    v.
25   INSYS THERAPEUTICS, INC.,
26             Defendant.
27
28
                                           2
 Case 2:13-cv-05861-JLS-AJW Document 101 Filed 02/05/19 Page 3 of 5 Page ID #:1266




 1    UNITED STATES OF AMERICA ex rel.                 No. CV 16-7937 JLS (AJWx)
      JANE DOE and the States of
 2    CALIFORNIA, COLORADO,
      CONNECTICUT, DELAWARE,
 3    FLORIDA, GEORGIA, HAWAII,
      ILLINOIS, INDIANA, IOWA,
 4    LOUSIANA, MARYLAND,
      MASSACHUSETTS, MICHIGAN,
 5    MINNESOTA, MONTANA, NEVADA,
      NEW JERSEY, NEW MEXICO, NEW
 6    YORK, NORTH CAROLINA,
      OKLAHOMA, RHODE ISLAND,
 7    TENNESSEE, TEXAS, VERMONT,
      VIRGINIA, WASHINGTON, the CITY
 8    OF CHICAGO, and the DISTRICT OF
      COLUMBIA,
 9
                  Plaintiffs,
10
                         v.
11
      INSYS THERAPEUTICS, INC. and
12    LINDEN CARE LLC,
13                Defendants.
14
15
16         Pursuant to this Court’s Order filed on May 11, 2018 (Docket No. 69), plaintiff
17   United States of America, by its attorneys, respectfully submits this status report to the
18   Court and the parties in these consolidated actions.
19         On August 9, 2018, the United States advised the Court that it and defendant Insys
20   Therapeutics, Inc. (“Insys”) had reached a tentative settlement-in-principle, that the
21   settlement-in-principle was subject to further governmental and other approvals, and that
22   the tentative agreement resolved material terms that had been the subject of ongoing
23   settlement negotiations. The United States further advised the Court that, in the
24   upcoming months, the parties, including the intervening State and other governmental
25   entities, and the relators, anticipated addressing various other related issues that were
26   necessary to fully resolve these actions.
27         Since the filing of the last Status Report, the parties have exchanged information
28   and conducted further discussions regarding these settlement issues. At this time, the
                                                   3
 Case 2:13-cv-05861-JLS-AJW Document 101 Filed 02/05/19 Page 4 of 5 Page ID #:1267




 1   United States advises the Court that these discussions are currently ongoing and remain
 2   incomplete. Among other things, the parties continue to discuss and attempt to resolve
 3   various criminal, civil, and administrative issues that are necessary to complete the
 4   settlement-in-principle reached by them in August 2018.
 5         Furthermore, counsel for the United States have been advised by the Assistant
 6   United States Attorneys in the District of Massachusetts who are prosecuting the related
 7   criminal action in that district, United States v. Babich, CR 16-10343-ADB (D. Mass.
 8   filed Dec. 6, 2016), that jury trial commenced on January 28, 2019, and that,
 9   accordingly, the need for a stay of these civil actions remains in place at this time. The

10   criminal trial is against Insys’ founder and former board chairman John Kapoor and four
     other former Insys executives. 1 On November 28, 2018, former Vice President of Sales
11
     Alec Burlakoff pled guilty to one count of Racketeering. Additionally, on January 9,
12
     2019, former CEO Michael Babich pled guilty to conspiracy and mail fraud charges, and
13
     agreed to cooperate in the government’s case against Mr. Kapoor. Messrs. Burlakoff
14
     and Babich are named defendants in two of these civil qui tam False Claims Act
15
     actions.2
16
           The United States will file a further status report within 90 days or as events may
17
     make such a further report necessary or desirable.
18
19
20
21
22
23
24         1
              As publicly reported by Bloomberg News, this is “the first prosecution of a
25   pharmaceutical company chief executive tied to the national opioid epidemic.”
     https://www.bloomberg.com/news/articles/2019-01-28/insys-founder-attempts-to-shift-
26   blame-in-trial-on-underlings.
            2
              Reuters has publicly reported that, according to the government, “Babich
27   committed his crimes at Kapoor’s direction.” https://www.reuters.com/article/us-insys-
     opioids/former-insys-ceo-pleads-guilty-to-opioid-kickback-scheme-idUSKCN1P312L.
28
                                                  4
 Case 2:13-cv-05861-JLS-AJW Document 101 Filed 02/05/19 Page 5 of 5 Page ID #:1268




 1                                 Respectfully submitted,
 2   Dated: February 5, 2019       JOSEPH H. HUNT
                                   Assistant Attorney General, Civil Division
 3                                 NICOLA T. HANNA
                                   United States Attorney
 4                                 DAVID M. HARRIS
                                   Chief, Civil Division
 5                                 DAVID K. BARRETT
                                   Chief, Civil Fraud Section
 6                                 ABRAHAM C. MELTZER
                                   Deputy Chief, Civil Fraud Section
 7                                 Assistant United States Attorneys
 8                                 MICHAEL D. GRANSTON
                                   PATRICIA L. HANOWER
 9                                 DAVID T. COHEN
                                   Attorneys, Civil Division
10                                 United States Department of Justice
11                                    /S/ John E. Lee
                                   _____________________________________
12                                 JOHN E. LEE
                                   Assistant United States Attorneys
13                                 Attorneys for the United States of America
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           5
